OPINION
DIES, Chief Justice.
Frank Lamson, a partner in the law firm of Umphrey, Swearingen & Eddins, challenged incumbent District Judge Jack King for the 136th Judicial District bench in the March 1988 Democratic Primary. The election was won by Judge King. Thereafter, the law firm filed motions requesting that Judge King recuse himself from some seventy-eight cases which the law firm has pending in his court on the ground, generally, that the judge was prejudicial to the law firm and its members. The judge refused to recuse himself.
The law firm requested the Administrative Judge, Honorable Tom Stovall, Jr., to appoint a judge to hear its contentions. Judge Stovall appointed the Honorable Frank Price to hear and decide the motions. Judge King, as Relator, has petitioned this court to issue a writ of prohibition to prevent such inquiry. We have heard arguments and considered briefs from all interested parties.
There is no question but that under former law this court would not have jurisdiction to issue such a writ in this case. Texas Employers’ Ins. Ass'n v. Kirby, 150 S.W.2d 123 (Tex.Civ.App.—Dallas), affirmed, 137 Tex. 106, 152 S.W.2d 1073 (Tex.1941).
However, effective September 1, 1985, the legislature enacted TEX. GOV’T CODE ANN. sec. 22.221 (Vernon 1988) which we set out:
“(a) Each court of appeals or a justice of a court of appeals may issue a writ of mandamus and all other writs necessary to enforce the jurisdiction of the court.
“(b) Each court of appeals for a court of appeals district may issue all writs of mandamus, agreeable to the principles of law regulating those writs, against a judge of a district or county court in the court of appeals district.
“(c) Repealed by Acts 1987, 70th Leg., ch. 148, sec. 2.03, eff. Sept. 1, 1987.
“(d) Concurrently with the supreme court, the court of appeals of a court of appeals district in which a person is restrained in his liberty, or a justice of the court of appeals, may issue a writ of habeas corpus when it appears that the restraint of liberty is by virtue of an order, process, or commitment issued by a court or judge because of the violation of an order, judgment, or decree previously made, rendered, or entered by the *357court or judge in a divorce case, wife or child support case, or child custody case. Pending the hearing of an application for a writ of habeas corpus, the court of appeals or a justice of the court of appeals may admit to bail a person to whom the writ of habeas corpus may be granted.”
It is seen that the jurisdiction of the courts of appeals to issue writs of mandamus and habeas corpus has been vastly expanded. However, no mention is made of writs of prohibition. Therefore, we conclude that for these writs our jurisdiction is as before and, therefore, we are without jurisdiction to consider Relator’s petition.
Petition dismissed for want of jurisdiction.